  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 1 of 37 PageID #:268




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANJANETTE YOUNG,                                      )
                                                      )
                        Plaintiff,                    )
                                                      )
               vs.                                    )        Case No. 1:19-cv-05312
                                                      )
CITY OF CHICAGO, et al.,                              )
                                                      )        Hon. John J. Tharp, Jr.,
                        Defendants,                   )         Judge Presiding.
                                                      )
               and.                                   )
                                                      )
KEENAN J. SAULTER,                                    )
                                                      )
                        Respondent.                   )

        RESPONDENT KEENAN J. SAULTER’S SUPPLEMENTAL BRIEF
    RELATED TO ISSUES RAISED AND/OR DISCUSSED ON DECEMBER 22, 2020

       Respondent Keenan J. Saulter, by his attorneys, Sandberg Law Office, P.C., through

Craig M. Sandberg, and the Law Offices of Rahsaan A. Gordon, P.C., through Rahsaan A.

Gordon, hereby submits his invited brief to supplement issues discussed on December 22,

2020. (DE 51)1 In support thereof, the plaintiff states as follows:

                                         I. OVERVIEW

       1.      Respondent Saulter submits this filing in response to the Court’s order

directing him to provide the legal, factual, and equitable reasons why he should not be subject

to a rule to show cause. As explained below, the Court should neither sanction nor issue a

rule for the following primary reasons: (1) Respondent Saulter had a good-faith belief that

disclosing the videos would not violate the protective order, and while Saulter appreciates

that he should have proceeded differently, he did not act in willful violation of the order, as

required for any finding of contempt; (2) Respondent Saulter was open with the Court when

the Court requested he provide an explanation, and was not provided the procedural
  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 2 of 37 PageID #:269




protections required for any finding of indirect criminal contempt, which is the only form of

contempt that is potentially applicable; and (3) the order in question was entered solely for

the benefit of the City, and the City has since effectively admitted that the videos, which

show painful mistreatment of an African-American woman by Chicago police officers,

should not have been made subject to a protective order, and this equitable consideration

counsels strongly against issuing a rule to show cause.

       2.      This Court has offered, and Respondent Keenan J. Saulter accepts, the

opportunity to formally address the concern raised by this Court during the December 22,

2020 hearing related to the “Agreed Confidentiality Protective Order” (“Protective Order” or

“PO”) (DE 35), the production of the fourteen (14)2 Chicago Police Department (“CPD”)

Body-Worn Camera videos made to Plaintiff in February 2020, and the recent disclosure of

these public-interest videos by Respondent Saulter.

       3.      This cause arises out of the February 21, 2019 execution of a search warrant

on Ms. Anjanette Young’s home by Chicago Police Department (“CPD”) officers that was

based solely on an anonymous informant. In the course of executing the warrant, CPD

officers forced Ms. Young to stand naked and handcuffed for approximately 40 minutes in

the presence of a dozen male (all non-African-American) officers before admitting they were

at the wrong home.

       4.      As described in greater detail below, prior to entry of the subject “Agreed

Confidentiality Protective Order” (DE 35) in February 2020, on November 1, 2019, Ms.

Young (individually) submitted an Illinois Freedom of Information Act (“FOIA”) request to

the Chicago Police Department for “any and all video recorded from officers’ body worn



       1
         Citations made to the docket will be denoted as “DE ____.
       2
         At the December 22nd hearing, this Court mentioned that it learned (not from the
City, but by “news reports”) of additional videos that “should have been produced but were
not.” (DE 52 at p4, lines 8-14) In fact, the City has acknowledged that there were twenty (20)

                                            2 of 36
  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 3 of 37 PageID #:270




cameras during a search warrant that was executed on my home, 164 N. Hermitage Ave., 1st

floor apartment, on February 21, 2019.” That request was denied by the City of Chicago, on

November 19, 2019.

       5.      For the reasons set forth below, this Court should not issue a rule to show

cause, whether for sanctions or for contempt against Respondent Saulter.

       6.      Further, for the reasons set forth below, Respondent Saulter should not be held

in any form of contempt (direct criminal contempt, indirect criminal contempt, direct civil

contempt, or indirect civil contempt).

       7.      Further still, for the reasons set forth below, Respondent Saulter should not be

subject to any sanctions.

       8.      Below is a careful, case-specific consideration (factual, legal, and equitable) of

the character of the conduct at issue.

     II. INHERENT POWER TO ISSUE SANCTIONS, AND CRIMINAL OR CIVIL CONTEMPTS

       9.      At the December 22, 2020 hearing, this Court indicated it was, sua sponte,

“giving consideration to issuing a rule to show cause why Mr. Saulter should not be held in

contempt” (DE 52 at p5, lines 6-8) for violating this Court’s February 20, 2020 Order (DE

35). Currently, there are no pending motions against Respondent Saulter because the City

sought to withdraw its motions, which was granted by this Court. (DE 50)

A.     Legal Framework of the Court’s Power to Sanction.

       10.     The Seventh Circuit “has recognized the need to be cautious when resorting to

inherent powers to justify an action, particularly when the matter is governed by other

procedural rules, lest (even in the absence of a direct conflict) the restrictions in those rules

become meaningless.” Kovilic Constr. Co., Inc. v. Missbrenner, 106 F.3d 768, 772-73 (7th




body worn camera videos, but only produced the subject fourteen (14) body worn camera
videos when it was directed to do so by this Court.

                                            3 of 36
  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 4 of 37 PageID #:271




Cir. 1997) (citing G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 652 (7th

Cir. 1989) (en banc)).

        11.     In accordance with this rationale, the Supreme Court in Chambers v. NASCO,

Inc., 501 U.S. 32 (1991) stated that courts should ordinarily rely on the Rules rather than their

inherent power, “[b]ut if in the informed discretion of the court, neither the statute nor the

Rules are up to the task, the court may safely rely on its inherent powers.” “At the very least,

the inherent power must continue to exist to fill in the interstices. Id. at 46.

        12.     A district court has inherent power “to fashion an appropriate sanction for

conduct which abuses the judicial process.” Chambers, 501 U.S. at 44-45. “Sanctions meted

out pursuant to the court’s inherent power are appropriate where the offender has willfully

abused the judicial process or otherwise conducted litigation in bad faith.” Salmeron v.

Enterprise Recovery Systems, Inc., 579 F.3d 787, 793 (7th Cir. 2009) (emphasis added);

Trade Well Int’l v. United Cent. Bank, 778 F.3d 620, 627 (7th Cir. 2015) (“[S]anctions under

the court’s inherent power should not be imposed unless there is [1] bad-faith conduct or [2]

willful disobedience of an order.”). “Negligence…is not enough to support a finding of bad

faith.” Trade Well Int’l, 778 F.3d at 627. A district court must exercise causation and restraint

in exercising its inherent power to sanction. Salmeron., 579 F.3d at 793.

        13.     As explained in greater detail herein, Respondent Saulter never willfully

abused the judicial process or otherwise conducted litigation (or himself) in bad faith.

        14.     When a court exercises its inherent powers, it has a range of potential

sanctions which include issuing an admonition or censure, requiring participation in

continuing legal education programs, referring the matter to appropriate disciplinary

authorities, ordering remedial actions to be taken, or ordering a fine payable to the court.

None, however, are warranted in this matter.




                                              4 of 36
  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 5 of 37 PageID #:272




B.        Contempts (Criminal vs. Civil).

          15.   Contempt is different. “‘Contempt’ is ‘[c]onduct that defies the authority or

dignity of a court or legislature’” Hastert v. Westport Ins. Corp., 421 F. Supp. 3d 946, 955

n.9 (D. Haw. 2019) (citing BLACK’S LAW DICTIONARY (11th ed. 2019)). Contempt

proceedings are often classified as sui generis. Cheff v. Schnackenberg, 384 U.S. 373, 380

(1966). Contempt of court is classified in two ways: the contempt may be deemed civil or

criminal, and the contempt may be direct or indirect. Thus, there are four types of contempt:

direct criminal contempt, direct civil contempt, indirect criminal contempt, and indirect civil

contempt. A direct contempt takes place in the presence of the judge, whereas an indirect

contempt takes place outside the presence of the judge. Thus, the distinction between indirect

and direct contempt depends on the act of contempt. Unlike a direct contempt, indirect

contempt may not be summarily punished.

          16.   One way to determine whether a contempt is criminal or civil is (typically) to

look to the type of sanction imposed (or considered). Whether a contempt is criminal or civil

turns on the “character and purpose” of the sanction involved. Gompers v. Bucks Stove &

Range Co., 221 U.S. 418, 441 (1911). The Supreme Court reviewed the difference between

these two types of proceedings in Union Mine Workers of Am. v. Bagwell, 512 U.S. 821, 114

S. Ct. 2552 (1994). Citing Gompers, 221 U.S. at 441, the Court stated that “a contempt

sanction is considered civil if it is remedial, and for the benefit of the complainant. But if it is

for criminal contempt the sentence is punitive, to vindicate the authority of the court.”

Bagwell, 512 U.S. at 827-28 (internal quotation marks omitted). The type of sanction

imposed would usually be outcome determinative as to how any reviewing court looks at a

matter.

          17.   As the Ninth Circuit explained it, “[t]he primary purpose of criminal contempt

is to punish past defiance of a court’s judicial authority, thereby vindicating the court,” while



                                              5 of 36
  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 6 of 37 PageID #:273




“[c]ivil contempt is characterized by the court’s desire to compel obedience to a court order

or to compensate the contemnor’s adversary for the injuries which result from the

noncompliance.” Falstaff Brewing Corp. v. Miller Brewing Co., 702 F.2d 770, 778 (9th Cir.

1983) (citation omitted). The line between the two forms of contempt is not always clear. As

applied to fines, however, Bagwell held that a flat, unconditional fine totaling even as little as

$50 announced after a finding of contempt is criminal if the contemnor has no subsequent

opportunity to reduce or avoid the fine through compliance. Bagwell, 512 U.S. at 829. Last,

the Bagwell Court reviewed the procedures that due process requires before any particular

contempt penalty may be imposed. Bagwell, 512 U.S. at 830-34. For that purpose, it

distinguished between direct contempt, occurring in the court’s presence, and indirect

contempt, occurring out of court. Bagwell, 512 U.S. at 827 n.2.

       18.     Importantly, the first time this Court mentioned “criminal” contempt was at

page 19 of the 26-page hearing transcript. (DE 52 at p19, lines 10-11) That was in response to

Mr. Saulter seeking confirmation that the Court was only looking at potentially “civil”

contempt. (DE 52 at p19, lines 6-9) Further, this was after Respondent Saulter spoke on his

own behalf, both apologizing and providing a degree of explanation.

       19.     As to what type of contempt it was contemplating, this Court stated “[t]here’s

a lot of case law on the distinction between civil and criminal contempt” (DE 52 at p19, lines

10-11), it was not concerned about compensating the City (DE 52 at p19, lines 13-14), and its

concern related to “vindication of its -- and its own interest institutionally with the

enforcement -- compliance with and enforcement of its orders” (DE 52 at p19, lines 14-17).

       20.     Given the procedural differences which are discussed below between civil and

criminal contempt, the applicable caselaw requires that if a court is considering criminal

contempt against a party—that the court must provide appropriate safeguards.




                                             6 of 36
  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 7 of 37 PageID #:274




           21.   Initially, at the December 22, 2020 hearing, this Court stated, “The Court is

giving consideration to issuing a rule to show cause why Mr. Saulter should not be held in

contempt. But before going down that path, I wanted to give Mr. Saulter an opportunity to

address any of these issues and to provide any arguments he may have as to why this is or is

not the appropriate course of action here.” (DE 52 at p5, lines 6-12).

           22.   Because different substantive and procedural rules apply to civil and criminal

contempt, distinctions between the two forms of contempt are important. Outside of a few

(inapplicable to the instant matter) exceptions, the Supreme Court has consistently

distinguished between criminal and civil contempt, the former being a vindication of the

authority of the courts and latter being the preservation and enforcement of the rights of the

parties.

           1.    Criminal contempt.

           23.   The Supreme Court has held that “[c]riminal contempt is a crime in the

ordinary sense,” Bloom v. Illinois, 391 U.S. 194, 201 (1968), and that “criminal [contempt]

penalties may not be imposed on someone who has not been afforded the protections that the

Constitution requires of such criminal proceedings, including the requirement that the offense

be proved beyond a reasonable doubt.” Hicks v. Feiock, 485 U.S. 624, 632 (1988). For

example, a person cannot be convicted of criminal contempt without being informed of his

right to counsel, Fed. Trade Comm’n v. Trudeau, 579 F.3d 754, 769 (7th Cir. 2009), and it is

plain error for a judge to act as both prosecutor and decision maker in a criminal contempt

proceeding. United States v. Griffin, 84 F.3d 820, 829 (7th Cir. 1996) (noting that the “crucial

determinant” of whether appropriate procedural protections have been afforded in a criminal

contempt proceeding is “the extent of the judge’s intrusion” into the authority of the

executive branch to prosecute crimes).




                                             7 of 36
  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 8 of 37 PageID #:275




       24.     A proceeding regarding criminal contempt demands “deliberateness and

caution.” United States v. Turner, 812 F.2d 1552, 1568 (11th Cir. 1987). “Although the

potential for the issuance of a criminal contempt citation lurks in every case, they are not the

usual grist of the district court. They are, in fact, rare proceedings indeed….” United States v.

Ortiz, 84 F.3d 977, 979 (7th Cir. 1996).

       25.     The federal criminal contempt statute, which prescribes those acts for which a

federal court may hold a party in contempt, states that there must be “[d]isobedience or

resistance to [the court’s] lawful writ, process, order, rule, decree, or comment” to hold a

party in contempt. 18 U.S.C. § 401 (emphasis added). “[C]riminal contempt requires

willfulness.” United States v. Trudeau, 812 F.3d 578, 591 (7th Cir. 2016). “Section 401

recognizes two types of contempt: direct and indirect. Direct contempt is contumacious

conduct committed in the actual presence of the court and may be punished summarily. All

other contempt must be treated as indirect contempt.” United States v. Britton, 731 F.3d 745,

749 (7th Cir. 2013) (internal citations and quotes omitted).

       26.     The Supreme Court, commenting on this statute in In re McConnell, 370 U.S.

230 (1962), explained that this provision was enacted by Congress “in order to correct serious

abuses of the summary contempt power that had grown up…revealing a Congressional intent

to safeguard Constitutional procedures by limiting courts…to the least possible power

adequate to the end proposed.” In re McConnell, 370 U.S. at 233-34 (internal citation and

quotes omitted).

       27.     “A criminal contempt charge is…a separate and independent proceeding at

law that is not part of the original action.” Cooter Gell v. Hartmark Corp., 496 U.S. 384, 396

(1990). “A sanction in criminal contempt is appealable forthwith on the theory that it is the

terminating order of a separate proceeding, the criminal prosecution.” Powers v. Chicago

Transit Auth., 846 F.2d 1139, 1141 (7th Cir. 1988).



                                            8 of 36
  Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 9 of 37 PageID #:276




       28.     “A contempt order is considered…criminal if its purpose is to punish the

contemnor, vindicate the court’s authority, or deter future misconduct.” In re Grand Jury

Proceedings, 280 F.3d 1103, 1107 (7th Cir. 2002). Criminal contempt, unlike civil contempt,

implicates procedural rights attendant to prosecutions. Robertson v. U.S. ex rel. Watson, 560

U.S. 272, 280 (2010).

       29.     These constitutional protections include the right (1) not to be subject to

double jeopardy, see United States v. Dixon, 509 U.S. 688, 695 (1993); In re Bradley, 318

U.S. 50 (1943); (2) to receive notice of the charges, (3) to receive assistance of counsel; (4) to

receive summary process; (5) to present a defense, Cooke v. United States, 267 U.S. 515, 537

(1925); (6) not to self-incriminate oneself, and (7) to proof beyond a reasonable

doubt, Gompers, 221 U.S. at 444.

       30.     For serious criminal contempt involving imprisonment of more than six

months, these protections include the right to a jury trial. Bloom, 391 U.S. at 199. In sum,

“criminal contempt sanctions are entitled to full criminal process.” Bagwell, 512 U.S. at 833

(citing Hicks, 485 U.S. at 632).

       31.     In the instant case, this Court did not (either prior to the proceedings on

December 22, 2020, or during those proceedings) advise either Respondent Saulter or his

counsel that it was considering “criminal” contempt.

       32.     Further, this Court did not advise Respondent Saulter of his Fifth Amendment

right against self-incrimination.

       33.     As such, this matter, clearly, did not proceed from its inception as though it

were a criminal proceeding or that criminal proceedings were contemplated.

       34.     The aforementioned background, thus, was to aid in its contrast with civil

contempt.




                                             9 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 10 of 37 PageID #:277




       2.      Civil contempt.

       35.     By contrast, civil contempt sanctions, which are designed to compel future

compliance with a court order, are coercive and (usually) avoidable through obedience, and

“thus may be imposed in an ordinary civil proceeding upon notice and an opportunity to be

heard. Neither a jury trial nor proof beyond a reasonable doubt is required.” Int’l Union,

Union Mine Workers of Am. v. Bagwell, 512 U.S. 821, 114 S. Ct. 2552, 2557 (1994). In

Bagwell, the Supreme Court stated that “a contempt sanction is considered civil if it is

remedial, and for the benefit of the complainant. But if it is for criminal contempt the

sentence is punitive, to vindicate the authority of the court.” Bagwell, 512 U.S. at 827-28

(internal quotation marks omitted).

       36.     “Due process requires that a person facing contempt sanctions be given

adequate notice and fair opportunity to be heard in civil contempt proceedings. This

minimally includes a requirement that notice be given of the time and place of hearing on the

propriety of a contempt order.” U.S. Sec. & Exch. Comm’n v. Hyatt, 621 F.3d 687, 694 (7th

Cir. 2010) (internal citations and quotes omitted). The Seventh Circuit has said that a court’s

“inherent power to sanction is to be exercised by means of a rule to show cause or similar

procedure, rather than by the sudden imposition of sanctions with no opportunity to respond.”

Larsen v. City of Beloit, 130 F.3d 1278, 1286-87 (7th Cir. 1997).

       37.     “Civil contempt is ‘a unique civil sanction because its aim is both coercive and

compensatory.’” Hyatt, 621 F.3d at 695 (citing and quoting Prima Tek II, LLC v. Klerk’s

Plastic Indus., B.V., 525 F.3d 533, 542 (7th Cir. 2008)). Here, this Court stated that “the

Court’s concern is not compensation to the City. The Court’s concern is vindication of its --

and its own interest institutionally with the enforcement -- compliance with and enforcement

of its orders.” (DE 52 at p19, lines 8-14) (emphasis added)




                                           10 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 11 of 37 PageID #:278




          38.   Celia Meza, Acting Corporation Counsel on behalf of the City of Chicago,

requested the Court “not impose any sanctions against Mr. Saulter”. (DE 52 at p8, lines 8-15)

          39.   Further, today (January 15, 2021) Celia Meza and City of Chicago Mayor Lori

E. Lightfoot reiterated the City of Chicago’s position that Mr. Saulter should not be

sanctioned. (DE 55)

          40.   Specifically, in a letter to the Court, City of Chicago Mayor Lori E. Lightfoot

stated:

                      I write to Ask the court to not seek sanctions against attorney
                Keenan Saulter in the above matter.

                        Since the city withdrew its ill-advised motion to Enjoin CBS from
                violating the Court's Confidentiality Order and Motion for Sanctions
                Against Plaintiff on December 14, 2020, I have personally learned more
                about the underlying case at issue and I had the opportunity to have an
                extended conversation with Ms. Anjanette Young and her council
                Attorney Saulter (with City Council present as well). On the basis of that
                interaction and other information that has come to me about Attorney
                Saulter, I believe that his conduct regarding the videos at issue in this
                matter was an aberration.

                        I take my role as an officer of the court very seriously, as all
                lawyers should. I recognize that a letter of this type, from someone in my
                position is unusual. Nonetheless, I felt compelled to share my personal
                belief regarding the conduct by Attorney Saulter that is under
                consideration. As you are aware, 2020 was an extraordinarily difficult year
                for our city. The contents of the video showing officers in Ms. Young's
                home, and the particular circumstances she was forced to endure were
                very hard to watch, and for me, they were frankly gut-wrenching. The
                whole circumstance added to a significant burden of trauma, fear and
                mistrust that many of our residents were already bearing. Our city needs to
                heal and get to a better place on this and a number of other issues as this
                new year begins.

                       I appreciate the court’s consideration.

(DE 55-1)

          41.   The above-referenced considerations are important because “the Federal Rules

of Civil Procedure provide that a district court may order a party to pay attorney’s fees

‘caused by’ discovery misconduct, Rule 37(b)(2)(C)….” Goodyear Tire & Rubber Co. v.



                                            11 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 12 of 37 PageID #:279




Haeger, 137 S. Ct. 1178, 1186 n.5 (2017). Here, this is not being sought and is, specifically,

being disavowed by the City.

       42.       Since a contempt sanction is considered civil if it “is remedial, and for the

benefit of the complainant, Gompers, 221 U.S. at 441, when the complainant is the Court, a

non-monetary sanction could include something that would benefit the Court, i.e., a

presentation to young lawyers about protective orders or a presentation regarding the federal

courts to a school or civic group.

       43.       Because of the seriousness of a finding of contempt, the contempt must be

proven by “clear and convincing evidence.” In re Sterling, 933 F.3d 828, 832 (7th Cir. 2019).

The Seventh Circuit has held that “‘highly probable’…is the Supreme Court’s definition

of…‘clear and convincing evidence.’” Von Gonten v. Research Sys. Corp., 739 F.2d 1264

(7th Cir. 1984) (citing and quoting Colorado v. New Mexico, 467 U.S. 310 (1984))

       44.       “To prevail on a request for a contempt finding, the moving party must

establish [each of these four matters] by clear and convincing evidence:

                    (1) Highly probable that “a court order set forth an unambiguous
                        command”;
                    (2) Highly probable that “the alleged contemnor violated that command”;
                    (3) Highly probable that “the violation was significant, meaning the
                        alleged contemnor did not substantially comply with the order”; and
                    (4) Highly probable that the “alleged contemnor failed to make a
                        reasonable and diligent effort to comply”.

Hyatt, 621 F.3d at 692.

       45.       There is, also, a difference between direct and indirect contempt. Direct

contempt results when the contumacious act is committed in the presence of the Court or so

near thereto as to obstruct the administration of justice, while indirect contempt is behavior

that the Court did not itself witness. The nature of the contumacious act, i.e., whether it is

direct or indirect, is important because it determines the appropriate procedure for charging

the contemnor.



                                            12 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 13 of 37 PageID #:280




       46.     The history of the contempt powers of the American judiciary is marked by

two trends: a shrinking of the court’s power to punish a person summarily and a multiplying

of the due process requirements that must otherwise be met when finding an individual to be

in contempt.

             III. BACKGROUND TO ENTRY OF THE SUBJECT PROTECTIVE ORDER

       47.     On January 9, 2019, in its Public Access Opinion 19-001, the Illinois Attorney

General concludes, at page 10, that “[t]he more reasonable, harmonious construction of

section 10-20(b)(3) of the Body Camera Act is that both a subject [i.e., Ms. Young] of the

recording and the officer, and their legal representatives [i.e., Respondent Saulter], may

obtain the recording in accordance with FOIA, regardless of whether or why it has been

flagged.” (See attached AG Public Access Opinion 19-001, Exhibit “A”). This letter was

served upon, inter alios, CPD’s General Counsel (Charise Valente) and a CPD Freedom of

Information Act Officer (Sarah Brown). (Exhibit “A” at p15)

       48.     On February 7, 2020, at the initial presentation on the defendants’ motions to

dismiss (DE 23), Respondent Saulter advised this Court that Plaintiff wanted 28 days to

respond to the motion, but noted, “A particular concern for me is getting access to the body

cam footage of the officers who entered my client’s home. So we’ve made FOIA requests.

We have not gotten that. That’s why I want to get discovery started.” (DE 43 at p2, lines 21-

25) (emphasis added)

       49.     This Court noted that “counsel could potentially be entitled to [the body cam

footage] through FOIA [Illinois’ Freedom of Information Act (“FOIA”) (5 ILCS 140/1, et

seq.)] means anyway”, but the Court “want[ed] to make sure that [the body cam footage] is

fully preserved, and to the extent there’s any issues about locating it or that kind of stuff that

those are surfaced sooner rather than later. (DE 43 at p4, lines 12-18) At this juncture in the




                                            13 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 14 of 37 PageID #:281




hearing, this Court did not express any need for a protective order; only that all of the videos

be preserved and disclosed to Plaintiff.

          50.   The only concern raised by the City (Mr. Berrington) was its “understanding

of why counsel wants this video now as opposed to down the road is because there’s already

been a lot of plays in the media and, you know, things of that nature. It’s gotten a lot of media

attention. And we would think it would be unfair at this point to present snippets of videos

that present things in an unfavorable fashion when, you know, edited in a certain way just so,

you know, the case would then be presented in a mischaracterized light.” (DE 43 at p5, lines

4-12) Implicit in Mr. Berrington’s suggestion is that the totality of the videos, when viewed,

would show the officers in a full and transparent “light”. Then, another attorney for the City

(Ms. Hanford) requests “a confidentiality order be in place because of the sensitive nature of

the videos.” (DE 43 at p5, lines 18-19)

          51.   The City did not articulate what it considers “sensitive” to justify

confidentiality and since Ms. Young FOIA’ed the videos and was denied access to them (see

below), she did not consider them to be of such “sensitive” nature as to require a

confidentiality order.

          52.   It must be noted that Ms. Young’s concerns relating to the “sensitivity” of the

videos must (from an equity perspective) far outweigh any concern of the City—articulated

or not.

          53.   Prior to this February 7, 2020 hearing, the City had not filed a motion for a

protective order. Rule 7(b)(1) of the Federal Rules of Civil Procedure states that “[a] request

for a court order must be made by motion.” FED. R. CIV. P. 7.

          54.   The mechanism for protecting confidentiality is a protective order. See FED. R.

CIV. P. 26(c); Harrisonville Tel. Co. v. Ill. Commerce Comm’n, 472 F. Supp. 2d 1071, 1077

(S.D. Ill. 2006); Ball Mem’l Hosp., Inc. v. Mut. Hosp. Ins., Inc., 784 F.2d 1325, 1346 (7th



                                            14 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 15 of 37 PageID #:282




Cir. 1986). Protective orders governing the exchange and dissemination of confidential

information are often entered at the outset of discovery. Bond v. Utreras, 585 F.3d 1061 1067

(7th Cir. 2009).

       55.     The vehicle for entry of such an order is a motion. FED. R. CIV. P. 26(c). The

party moving for a protective order must establish that “good cause” exists for the Court to

exercise its discretion in entering a protective order. See FED. R. CIV. P. 26(c). “In order to

establish good cause [for a protective order], there must be a particular and specific

demonstration of fact, as distinguished from stereotyped and conclusory statements.” Silva v.

Fortis Benefits Ins. Co., 437 F. Supp. 2d 819, 827 (N.D. Ill. 2006).

       56.     Though good cause is difficult to define in absolute terms, “it generally

signifies a sound basis or legitimate need to take judicial action.” Wiggins v. Burge, 173

F.R.D. 226, 229 (N.D. Ill. 1997) (quoting In re Alexander Grant & Co. Litig., 820 F.2d 352,

356 (11th Cir. 1987)).

       57.     To establish good cause under Rule 26(c), the moving party must present a

“particular and specific demonstration of fact, as distinguished from stereotyped and

conclusory statements.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.l6 (1981). Good cause is

established by showing that disclosure will cause a clearly defined and serious injury.

       58.     Some factors to consider in determining whether good cause exists to issue a

protective order are the severity and likelihood of the perceived harm, the precision of the

order, the viability of less onerous alternatives, the duration of the order, the privacy interests

involved, whether the information is important to the public health and safety, and whether

the party benefitting from the confidentiality of the order is a public official. See In re

Alexander Grant & Co. Litig., 820 F.2d at 356; Pansy v. Borough of Stroudsburg, 23 F.3d

772, 787-788 (3d Cir. 1994).




                                             15 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 16 of 37 PageID #:283




       59.     The Court is not limited to considering these factors only, and the Court must

consider the peculiar facts and circumstances of each case and balance the interests involved

in making the good cause determination. See, e.g., Wiggins, 173 F.R.D. at 229.

       60.     Rule 26(c)(1) requires that the motion for a protective order “must include a

certification that the movant has in good faith conferred or attempted to confer with other

affected parties in an effort to resolve the dispute without court action.” FED. R. CIV. P.

26(c)(1). The rules provide that a “court may, for good cause, issue an order to protect a party

or   person    from    annoyance,     embarrassment,     oppression,       or   undue   burden   or

expense…including… forbidding the disclosure or discovery[.]” FED. R. CIV. P. 26(c)(1)(A).

The district court maintains the discretion to determine whether a protective order is

appropriate and what degree of protection is required. See Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984).

       61.     The only requirement in deciding whether or not to issue a protective order is

the statutory mandate of “good cause as required by Rule 26(c)”. Seattle Times Co. v.

Rhinehart, 467 U.S. at 37.

       62.     A court must make an independent determination—exclusive of the

representations of the parties prior to the entry of a protective order.

       63.     The Seventh Circuit has held that “a district court is required to ‘independently

determine if good cause exists’ before judicially protecting discoverable documents from

third-party disclosure.” Salmeron v. Enter. Recovery Sys. Inc., 579 F.3d 787, 795 (7th Cir.

2009) (citing Jepson, Inc. v. Makita Elec. Works, Ltd., 30 F.3d 854, 858 (7th Cir 1994)

(internal quotations and other citations omitted)). With open discovery as the norm, limiting

protective orders to situations in which the moving party establishes “good cause” preserves

the efficiency of the overall discovery process. See United States v. Procter & Gamble Co.,

356 U.S. 677, 682-83 (1958).



                                             16 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 17 of 37 PageID #:284




       64.     The Seventh Circuit has compared the duty of a district court to determine

independently whether there is good cause to enter a protective order to the fiduciary duties a

court must discharge when considering a proposed class action settlement. See id. (citing

Arthur R. Miller, Confidentiality, Protective Orders and Public Access to the Courts, 105

HARV. L. REV. 427, 492 n. 322 (1991)).

       65.     In deciding whether good cause exists, a “district court must balance the

interests of the parties, taking into account the harm to the party seeking the protective order

and the importance of the disclosure to the nonmoving party.” Rangel v. City of Chicago, No.

10 C 2750, 2010 WL 3699991, at *1 (N.D. Ill. Sept. 13, 2010) (citing Wiggins v. Burge, 173

F.R.D. 226, 229 (N.D. Ill. 1997)) (emphasis added). A district court may also consider

“privacy interests, whether the information is important to public health and safety and

whether the party benefitting from the confidentiality of the protective order is a public

official.” Wiggins, 173 F.R.D. at 229. “Rule 26(c) confers broad discretion on the trial court

to decide when a protective order is appropriate and what degree of protection is required."

Gordon v. Countryside Nursing & Rehab. Ctr., LLC, No. 11 C 2433, 2012 WL 2905607, at

*2 (N.D. Ill. July 16, 2012).

       66.     Even if they agree to the entry of a protective order, the parties still bear the

burden to convince the court that good cause exists. Jepson, 30 F.3d at 858 (citing Pub.

Citizen v. Liggett Grp. Inc., 858 F.2d 775, 798 (1st Cir. 1988)) (other citation omitted).

       67.     Still further, “[w]here there is coercion there cannot be consent.” Bumper v.

North Carolina, 391 U.S. 543, 550 (1968). Here, Respondent Saulter had to have the order

entered to get the unlawfully withheld video production from the City because they

improperly denied Ms. Young’s FOIA requests.

       68.     At no time prior to the City’s request for entry of the protective order did the

defendants move for a protective order and certify that a good faith effort was made to



                                            17 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 18 of 37 PageID #:285




resolve the issue (i.e., production of video of the February 21, 2019 search warrant execution

upon Anjanette Young) without court intervention.

       69.     Neither prior to nor during this February 7, 2020 hearing did the City explain

why, in the face of the Illinois Freedom of Information Act, the Illinois Law Enforcement

Officer-Worn Body Camera Act, and the Illinois Attorney’s General Public Access Opinion

19-001 (dated January 9, 2019), it believed it had lawfully withheld any videos from Plaintiff

or why the improperly-withheld video should be subject to a protective order; the City never

referenced these statutes or opinions.

       70.     Here, no motion was filed, no “good cause” demonstrated, and no finding of

“good cause” made by this Court.

       71.     Respondent Saulter stated, “So there are a few concerns. My client’s naked

body was depicted on these body-worn cameras. Their office, police officers have seen this.

My client has been denied access to it. She’s filed several FOIA requests and appealed those.3

That’s one. Two, there is no circumstance that I can imagine that the plaintiff in a case of this

nature would not be entitled to body-worn camera footage of her own home and her own

body that was filmed by these officers. I can’t fathom a valid argument as to why she

shouldn’t be entitled to her own images. It seems as if they're trying to hide something.4 And

obviously they say, well, we’re concerned about snippets being played in the media. We’re

concerned about what’s on the camera and who’s seen it, inside their own department, the

police department, civilians. We don’t know.” (DE 43 at p6, lines 3-12)




       3
         To be clear, in this reference Mr. Saulter was referring to Ms. Young’s FOIA
Request which was denied (and she did not appeal that denial) and the CBS2 FOIA Request
made by Samah Assad, in August of 2019 for the same material (i.e., the body worn camera
footage of the raid on Ms. Young’s home), which was denied by the City of Chicago/Chicago
Police Department. Ms. Assad did appeal that denial to the Illinois Attorney General’s Office.
       4
          This statement was especially prescient in light of the City’s disclosures in
December 2020 to the media.

                                            18 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 19 of 37 PageID #:286




       72.      The Court stated, “You’re going to get [all] this footage.5 It will be subject to a

confidentiality provision that among -- and you should work off of the default version that’s

available on the Court’s website. But I think it’s appropriate, particularly at this stage of the

litigation, that these body cam footage be designated as confidential, meaning they can’t be

shared generally with people who are not involved in litigating this matter. That I think

should address the concern about, you know, releasing -- these tapes are for the benefit and

use through the discovery process of you and your client in pressing forward with this claim,

not in creating publicity for the case or arguing the case in the media. So it’s appropriate to

restrict their use as confidential information in that manner, and that should resolve the

defendants’ concerns and should resolve the plaintiff’s concerns who understandably ought to

be able to see what’s on these tapes.” (DE 43 at pp6-7)

       73.      This Court advised that after the PO is entered, “[t]hen you [the City] can

produce [all6 of] the videotapes.” (DE 43 at p7, lines 12-16) No additional discovery beyond

the City’s production of all of the officers’ body-worn camera video was authorized at that

time. (DE 43 at p7, lines 21-22)

       74.      On its website, litigants are advised that this Court’s “policies and rules have

been designated to facilitate the prompt, efficient, and equitable disposition of civil cases on

the          Court’s         docket.”          See         https://www.ilnd.uscourts.gov/judge-

info.aspx?79eF+7uiX7ewBj/ITKrjoA== (last visited Jan. 15, 2021). The procedures related

to “Confidentiality Orders” instructs, inter alia, that “Counsel requesting entry of an order to



       5
          As this Court noted at the December 22nd hearing, the City tendered only 14 of the
20 videos. At this time, neither Plaintiff nor the Court (sua sponte) has sought to hold the
City accountable for withholding this evidence from Plaintiff.
        6
          According to reporting after Respondent Saulter’s disclosure of the videos to the
media, Plaintiff learned the City withheld six (6) videos from its February 19, 2020 14-video
production to Plaintiff and her counsel. See not provide the remaining six (6) videos.
https://www.chicagotribune.com/politics/ct-lori-lightfoot-says-additional-anjanette-young-
raid-videos-found-20201219-kywgngp6dvc35irvofma4mlsge-story.html (last visited Jan. 15,

                                             19 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 20 of 37 PageID #:287




preserve the confidentiality of materials disclosed in discovery [in this case, the City of

Chicago] must base the proposed order on the Model Confidentiality Order contained in the

Local Rules (Form LR26.2)”. Id. (emphasis added). The parties, then, utilized, and the City

modified, the Model Confidentiality Order contained in the Local Rules (Form LR 26.2)

(http://www.ilnd.uscourts.gov/_assets/_documents/_forms/_online/26.2%20FORM.pdf). The

Seventh Circuit has cautioned against blanket protective orders, especially in cases that do

not involve sensitive information such as company trade secrets. See, e.g., Citizens First Nat.

Bank v. Cincinnati Ins., 178 F.3d 943, 944-46 (7th Cir. 1999); Jepson, Inc. v. Makita Electric

Works, Ltd., 30 F.3d 854, 858-860 (7th Cir. 1994). Importantly, this Court’s procedures

instruct that, a condition precedent to entry of any such order that “Counsel shall file a

motion for entry of the proposed confidentiality order, notice the motion for presentment, and

separately submit the redlined copy and a clean copy of the proposed order” (emphasis

added).

          75.   On February 19, 2020 (prior to entry of the Protective Order), the City served

fourteen (14) body camera videos. We know now that they City did not provide the

remaining six (6) videos. https://www.chicagotribune.com/politics/ct-lori-lightfoot-says-

additional-anjanette-young-raid-videos-found-20201219-kywgngp6dvc35irvofma4mlsge-

story.html (last visited Jan. 15, 2021)

          76.   The referenced videos, as articulated by Mayor Lori Lightfoot, depict

treatment of Anjanette Young described as “appalling” when she “watched the video in

absolute horror”. The Mayor has apologized to Ms. Young and acknowledged that these

videos should never have been withheld from her. Mayor Lori Lightfoot stated, “I want to tell

Ms. Young (that) I am deeply sorry and troubled that her home was invaded, and that she had

to face the humiliation and trauma that she suffered. That is just not right.” Gregory Pratt and



2021) (indicating only 14 of 20 videos were turned over, which Mayor Lightfoot said was

                                           20 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 21 of 37 PageID #:288




John Byrne, Mayor Lightfoot apologizes for wrongful police raid, said it was a mistake to try

and      stop   CBS      from    airing     body      camera     video,    Dec.       16,   2020

(https://www.chicagotribune.com/politics/ct-chicago-mayor-lori-lightfoot-apologizes-

anjanette-young-raid-20201216-oxwejxkaavhtliikddyli26z34-story.html) (last visited Jan. 15,

2021).

         77.    On February 20, 2020, this Court entered the “Agreed Confidentiality

Protective Order”. (DE 35)

         78.    Video, film, body cam video, or any similarly representative language was not

contained in any draft or in the final version of the proposed Agreed Order. Instead,

categories of protected (i.e., “confidential”) materials were included (see below).

         79.    Pursuant to paragraph 2 of that Protective Order, [a]s used in this Order,

“Confidential Information” means information designated as “CONFIDENTIAL-SUBJECT

TO PROTECTIVE ORDER” by the producing party that falls within one or more of the

following categories: (a) information protected from disclosure by statute, including the

Illinois Freedom of Information Act (FOIA), 5 ILCS 140/1, et seq.; (b) information that

reveals trade secrets; (c) research, technical, commercial or financial information that the

party has maintained as confidential; (d) medical information concerning any individual; (e)

personal identity information; (f) income tax returns (including attached schedules and

forms), W-2 forms and 1099 forms; (g) personnel or employment records of a person who is

not a party to this case; (h) employment, disciplinary, or other information that is of a

sensitive or non-public nature regarding plaintiffs, defendants, nonparty witnesses, non-party

employees of the City of Chicago.” (DE 35 at p2)




“completely unacceptable”)

                                           21 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 22 of 37 PageID #:289




       80.      The body cam video that Ms. Young FOIA’ed (which was denied to her) and,

then, finally (partially) produced to her in this matter does not fall within any of the relevant

categories set forth in subparagraphs (a) through (h):

                   (a) information protected from disclosure by statute, including the Illinois
                       Freedom of Information Act (FOIA), 5 ILCS 140/1, et seq.;
                   (b) information that reveals trade secrets;
                   (c) research, technical, commercial or financial information that the party
                       has maintained as confidential;
                   (d) medical information concerning any individual;
                   (e) personal identity information;
                   (f) income tax returns (including attached schedules and forms), W-2
                       forms and 1099 forms;
                   (g) personnel or employment records of a person who is not a party to this
                       case;
                   (h) employment, disciplinary, or other information that is of a sensitive or
                       non-public nature regarding plaintiffs, defendants, nonparty witnesses,
                       non-party employees of the City of Chicago.

(DE 35 at p2)

       81.      To be clear, the City’s request for a protective order was not done in

accordance with this Court’s standing order (“Counsel shall file a motion for entry of the

proposed confidentiality order, notice the motion for presentment, and separately submit the

redlined copy and a clean copy of the proposed order” (emphasis added)).

       82.      Additionally, the request for a protective order was not done in accordance

with Rule 7(b)(1) of the Federal Rules of Civil Procedure. FED. R. CIV. P. 7 (“[a] request for a

court order must be made by motion.”).

       83.      Finally, this Court does not appear to make a finding on the record (on

February 7, 2020) that there was “good cause” for entry of a protective order and does not

include a finding of ““good cause as required by Rule 26(c)”. Seattle Times Co., 467 U.S. at

37.




                                            22 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 23 of 37 PageID #:290




                     IV. BACKGROUND OF YOUNG’S FOIA REQUESTS,
              THE CITY’S DENIAL OF THOSE REQUESTS, AND APPLICABLE LAW

A.      Illinois Freedom of Information Act.

        84.     The City of Chicago and its police department (Chicago Police Department

(“CPD”)) is a “public body” under Section 2(a) the Illinois Freedom of Information Act

(“FOIA”) (5 ILCS 140/1, et seq.). 5 ILCS 140/2. (“‘Public body’ means all legislative,

executive, administrative, or advisory bodies of the…cities…of this State….”) See Dumke v.

City of Chicago, 994 N.E.2d 573, 577 (1st Dist. 2013) (“It is undisputed that the City of

Chicago is a public body….”).

        85.     Video is typically a “public record” under Section 2(c) the Illinois FOIA. 5

ILCS 140/2. (“‘Public records’ means all…recordings…recorded information and all other

documentary materials pertaining to the transaction of public business, regardless of physical

form or characteristics, having been prepared by or for, or having been or being used by,

received by, in the possession of, or under the control of any public body.”).

        86.     Pursuant to the fundamental philosophy of the American constitutional form

of government, it is the public policy of the State of Illinois that all persons are entitled to full

and complete information regarding the affairs of government and the official acts and

policies of those who represent them as public officials and public employees consistent with

the terms of the Illinois Freedom of Information Act (“FOIA”). 5 ILCS 140/1.

        87.     Restraints on access to information, to the extent permitted by FOIA, are

limited exceptions to the principle that the people of this state have a right to full disclosure

of information relating to the decisions, policies, procedures, rules, standards, and other

aspects of government activity that affect the conduct of government and the lives of the

people. 5 ILCS 140/1.

        88.     Under FOIA Section 1.2, “[a]ll records in the custody or possession of a

public body are presumed to be open to inspection or copying. Any public body that asserts


                                              23 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 24 of 37 PageID #:291




that a record is exempt from disclosure has the burden of proving by clear and convincing

evidence that it is exempt.” 5 ILCS 140/1.2.

B.     Illinois Law Enforcement Officer-Worn Body Camera Act.

       89.    Under Section 20(b) of the Illinois Law Enforcement Officer-Worn Body

Camera Act (“Body Camera Act”) (50 ILCS 706/10-1, et seq.) provides, in pertinent part, the

following:

              Sec. 10-20. Requirements.

                                           *****************

              (b) Recordings made with the use of an officer-worn body camera are not
              subject to disclosure under the Freedom of Information Act, except that:

                  (1) if the subject of the encounter has a reasonable expectation of privacy,
                  at the time of the recording, any recording which is flagged, due to the
                  filing of a complaint, discharge of a firearm, use of force, arrest or
                  detention, or resulting death or bodily harm, shall be disclosed in
                  accordance with the Freedom of Information Act if:

                      (A) the subject of the encounter captured on the recording is a victim
                      or witness; and

                      (B) the law enforcement agency obtains written permission of the
                      subject or the subject's legal representative;

                  (2) except as provided in paragraph (1) of this subsection (b), any
                  recording which is flagged due to the filing of a complaint, discharge of a
                  firearm, use of force, arrest or detention, or resulting death or bodily harm
                  shall be disclosed in accordance with the Freedom of Information Act; and

                  (3) upon request, the law enforcement agency shall disclose, in accordance
                  with the Freedom of Information Act, the recording to the subject of the
                  encounter captured on the recording or to the subject’s attorney, or the
                  officer or his or her legal representative.

              For the purposes of paragraph (1) of this subsection (b), the subject of the
              encounter does not have a reasonable expectation of privacy if the subject was
              arrested as a result of the encounter. For purposes of subparagraph (A) of
              paragraph (1) of this subsection (b), “witness” does not include a person who
              is a victim or who was arrested as a result of the encounter.

              Only recordings or portions of recordings responsive to the request shall be
              available for inspection or reproduction. Any recording disclosed under the
              Freedom of Information Act shall be redacted to remove identification of any


                                          24 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 25 of 37 PageID #:292




              person that appears on the recording and is not the officer, a subject of the
              encounter, or directly involved in the encounter. Nothing in this subsection (b)
              shall require the disclosure of any recording or portion of any recording which
              would be exempt from disclosure under the Freedom of Information Act.

                                           *****************

50 ILCS 706/10-20. No Illinois court (federal or state) has interpreted the Body Camera Act.

Judge Robert M. Dow, Jr. mentions the Body Camera Act in a footnote in Illinois v. City of

Chicago, No. 17-cv-6260, at *17 n.4 (N.D. Ill. Aug. 16, 2018).

C.     Attorney General Public Access Opinion 19-001.

       90.    In Public Access Opinion 19-001, dated January 9, 2019, the Illinois Attorney

General concludes, at page 10, that “[t]he more reasonable, harmonious construction of

section 10-20(b)(3) of the Body Camera Act is that both a subject [i.e., Ms. Young] of the

recording and the officer, and their legal representatives [i.e., Respondent Saulter], may

obtain the recording in accordance with FOIA, regardless of whether or why it has been

flagged.” (See attached AG Public Access Opinion 19-001, Exhibit “A”)

D.     Anjanette Young’s November 2019 FOIA Request for Video from Search.

       91.    Almost 10 months after the Illinois Attorney General issued its Public Access

Opinion 19-001, on November 1, 2019, Anjanette Young (individually) submitted a FOIA

request to CPD for “any and all video recorded from officers’ body worn cameras during a

search warrant that was executed on my home, 164 N. Hermitage Ave., 1st floor apartment,

on February 21, 2019.” (See Exhibit “B” attached hereto)

       92.    The above request specified that Ms. Young was the “subject captured in the

body worn camera video” and is “requesting video from the body worn camera of each

officer, respectively, who responded and was on scene”; she provided the warrant number,

19SW5247, to aid CPD’s search. Id.

       93.    On November 4, 2019, CPD acknowledged receipt of the request and assigned

reference number P537723-110419 to the matter. (See Exhibit “B” attached hereto)


                                          25 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 26 of 37 PageID #:293




       94.      On November 8, 2019, CPD asked Ms. Young to provide a “Government

issued ID in PDF form”, which was sent that same day in form of her government issued

driver’s license. (See Exhibit “C” attached hereto)

       95.      On November 12, 2019, CPD sought an extension of five business days. (See

Exhibit “D” attached hereto)

       96.      On November 19, 2019, CPD denied the request in its entirety pursuant to

Sections 7(1)(d)(i) and (ii) of FOIA. (See Exhibit “E” attached hereto) That letter was

authored by P. Rodriguez, CPD Freedom of Information Officer. The letter cites the section

of the Chicago Municipal Code related to the Civilian Office of Police Accountability

(“COPA”) (Chicago Municipal Code 20-78-100, et seq.) and the City’s administrative

investigations into allegations of police misconduct.

       97.      In its denial letter, which came nine months after the incident occurred, CPD

claimed that it was still conducting an “administrative investigation” into the incident and

that “disclosure of such file will interfere with our pending and active investigation into this

matter such that our investigation is compromised if witnesses who have yet to meet with our

office are able to review the materials in our possession, including but not limited to the

statements of other witnesses, accused, and complainants.”

       98.      Courts, including the Illinois First District Appellate Court, have repeatedly

held that a law enforcement agency cannot withhold records under Section 7(1)(d) simply

because an investigation is open or ongoing. Kelly v. Village of Kenilworth, 2019 IL App

(1st) 170780.

       99.      The asserted exemption does not apply to records related to “administrative

investigations.” Rather, the plain text of the exemptions makes clear that they only apply to

“law enforcement proceedings” and “active administrative enforcement proceedings.”




                                           26 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 27 of 37 PageID #:294




       100.    There have never been any law enforcement proceedings contemplated against

anyone in connection with the raid of Ms. Young’s home.

       101.    CPD does not claim that there is an ongoing criminal investigation under

Section 7(1)(d)(vii).

       102.    There have never been any active administrative enforcement proceedings

against anyone in connection with the raid of Ms. Young’s home.

       103.    Even if “administrative investigations” qualified for the exemption, the

asserted exemptions only apply when a public body can prove by clear and convincing

evidence that release of the requested records “would interfere” with such investigations.

       104.    Courts have repeatedly rejected CPD’s position that release of records from

many months after an incident will interfere with any investigation by supposedly impacting

the future statements of witnesses who had not yet been interviewed. CPD was aware of these

rulings at the time it denied the request.

                                   V. PROCEDURAL HISTORY

       105.    On August 16, 2019, the plaintiff filed her original complaint at law. (DE 1)

An amended complaint was filed on October 12, 2019. (DE 15)

       106.    As set forth above, in November 2019, Ms. Young made a proper request for

the body cam video of the search on November 1st, which the City improperly denied

eighteen (18) days later on November 19th.

       107.    On February 7, 2020, a status hearing and an initial hearing was held on the

defendants’ motion to dismiss. (DE 23-25). During that hearing, counsel for the plaintiff

(Respondent Saulter) advised the Court that prior FOIA requests to the City for body cam

footage of the officers entering Ms. Young’s home had been denied. Then, while the City

continued to improperly deny Ms. Young access to the body cam video, the Court

acknowledged that Ms. Young and her counsel were already potentially entitled to the body



                                             27 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 28 of 37 PageID #:295




cam video through Illinois law (“FOIA” was referenced by this Court at the time (DE 43 at

p4, line 14)).

        108.     Despite Ms. Young’s entitlement to the videos under FOIA, Body Camera

Act, and Public Access Opinion 19-001, the Court, in the absence of any motion seeking a

protective order being filed and articulating “good cause”, directed the parties to make the

videos subject to a protective order.

        109.     On February 20, 2020, this Court entered the “Agreed Confidentiality

Protective Order”. (DE 35)

        110.     On February 19, 2020, the City served fourteen (14) body camera videos.

        111.     On February 20, 2020, this Court entered the “Agreed Confidentiality

Protective Order”. (DE 35)

        112.     On March 10, 2020, this Court granted the plaintiff’s request to voluntarily

dismiss her claims without prejudice, pursuant to Rule 41(a)(1)(A)(i), to allow her to re-file

in state court. (DE 37)

        113.     On December 14, 2020, the defendants filed their Joint Emergency Motion to

Enjoin CBS From Violating the Court’s Confidentiality Order, and Motion for Sanctions

Against Plaintiff. (DE 38)

        114.     On December 16, 2020, the defendants filed their Supplement in Support of Its

Motion for Sanctions. (DE 42-43)

        115.     On December 18, 2020, the defendants filed their Motion to Withdraw Their

Motion for Sanctions Against Attorney Saulter. (DE 49)

                                         VI. ANALYSIS

        116.     As set forth above, when looking to the issue of a civil contempt, the

following must be established by “clear and convincing evidence”:

                    (1) Highly probable that “a court order set forth an unambiguous
                        command”;


                                            28 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 29 of 37 PageID #:296




                   (2) Highly probable that “the alleged contemnor violated that command”;
                   (3) Highly probable that “the violation was significant, meaning the
                       alleged contemnor did not substantially comply with the order”; and
                   (4) Highly probable that the “alleged contemnor failed to make a
                       reasonable and diligent effort to comply”

Hyatt, 621 F.3d at 692.

A.     The February 20, 2020 Order Did Not Set Forth an Unambiguous Command.

       117.    Section 1 (Scope) of the “Agreed Confidentiality Protective Order” provides

that “[a]ll materials produced or adduced in the course of discovery, including discovery

ordered by the Court…shall be subject to this Order concerning Confidential Information as

defined” therein. (DE 35 at p1)

       118.    Section 2 (Confidential Information) of the “Agreed Confidentiality Protective

Order” provides that “‘Confidential Information’ means information designated as

‘CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER’ by the producing party that falls

within one or more of the following categories: (a) information protected from disclosure by

statute, including the Illinois Freedom of Information Act (FOIA), 5 ILCS 140/1, et seq.; (b)

information that reveals trade secrets; (c) research, technical, commercial or financial

information that the party has maintained as confidential; (d) medical information concerning

any individual; (e) personal identity information; (f) income tax returns (including attached

schedules and forms), W-2 forms and 1099 forms; (g) personnel or employment records of a

person who is not a party to this case; (h) employment, disciplinary, or other information that

is of a sensitive or non-public nature regarding plaintiffs, defendants, nonparty witnesses,

non-party employees of the City of Chicago.” (DE 35 at p2)

       119.    Here, the 14 of 20 videos of the raid on Ms. Young’s home that produced by

the City on February 19, 2020 do not fall within any of the subparagraphs (a) through (h). To

the extent that it fell within any of these categories, the only potentially applicable category is

(a): “information protected from disclosure by statute, including the Illinois Freedom of



                                             29 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 30 of 37 PageID #:297




Information Act (FOIA), 5 ILCS 140/1, et seq.” However, as set forth above, Illinois FOIA

and the Body Camera Act (and the AG’s Public Access Opinion 19-001 analyzing the same)

demonstrate that, as to Ms. Young, those videos were not subject to protection from

disclosure to her and, thus, not properly covered by the Protective Order.

       120.    On this issue, the City of Chicago through Mayor Lightfoot has now admitted

that these videos were improperly withheld from Ms. Young when the City denied her

November of 2019 FOIA Request.

       121.    Section 3(a) (Designation) of the “Agreed Confidentiality Protective Order”

provides that “Applying the marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” to a document does not mean that the document has any status or protection by

statute or otherwise except to the extent and for the purposes of this Order.” (DE 35 at p3)

       122.    If, and only if, the material is marked and subject to the text of the PO, then

Section 5 (Protection of Confidential Material) of the “Agreed Confidentiality Protective

Order” provides whether material may be disclosed. (DE 35 at pp4-5)

       123.    Section 9 (Challenges by a Party to Designation as Confidential Information)

of the “Agreed Confidentiality Protective Order” provides that “[t]he designation of any

material or document as Confidential Information is subject to challenge by any party….”

(DE 35 at p6) This section presumes the designating party acted in “good faith” when it

designated something “Confidential Information”. Here, based on the transcript of the

February 7, 2020 hearing, both Respondent Saulter and the Court appeared to recognize Ms.

Young should have received the videos outside of discovery in the case. (DE 43 at p2, lines

21-25; DE 43 at p4, lines 12-18; DE 43 at p6, lines 3-12)

       124.    Section 14 (Obligations on Conclusion of Litigation) of the “Agreed

Confidentiality Protective Order” provides that the “Order shall remain in force after




                                           30 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 31 of 37 PageID #:298




dismissal” and “[w]ithin sixty-three days after dismissal” all documents designated

confidential shall be returned to the producing party or destroyed. (DE 35 at p9)

       125.    Section 16 (No Prior Judicial Determination) of the “Agreed Confidentiality

Protective Order” provides that “[t]his Order is entered based on the representations and

agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any document or material

designated Confidential Information by counselor the parties is entitled to protection under

Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court

may rule on a specific document or issue.” (DE 35 at p10)

       126.    Section 18 (Public Disclosure of Documents Designated “Confidential”) of the

“Agreed Confidentiality Protective Order” provides, “This Order prohibits the disclosure of

any document designated as a ‘confidential’ subject to the limitations of Section 5(b). Any

party or counsel seeking to use or disclose confidential information for any reason other than

for purposes of this litigation, including for public disclosure, will not use the documents

designated as ‘Confidential’ but shall instead comply with the requirements set forth under

the Illinois Freedom of Information Act (‘IFOIA’), 5 ILCS 140/et., to obtain the desired

documents from the proper public body.” (DE 35 at p10)

       127.    Here, prior to her receipt of the videos and prior to entry of the protective

order and prior to Ms. Young (through Respondent Sautler) disclosing the videos to the

media, Ms. Young already properly complied with IFOIA and the City had already

improperly denied her FOIA requests when she sought “to obtain the desired documents from

the proper public body.”

       128.    Given the aforementioned history, asking Ms. Young to re-submit a request to

the CPD Freedom of Information Officer for “any and all video recorded from officers’ body




                                           31 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 32 of 37 PageID #:299




worn cameras during a search warrant that was executed on my home, 164 N. Hermitage

Ave., 1st floor apartment, on February 21, 2019” would constitute a pointless exercise.

         129.   Stated differently, it would be exercise in futility for Ms. Young (and her

attorney, Respondent Saulter) to comply with Section 18 by doing what Ms. Young had

already done and the City had already (now admittedly) improperly denied.

         130.   The Seventh Circuit has recognized that a protective order “does not insulate

the information from disclosure if disclosure is otherwise proper under applicable rules of

law.” In re Matter of Continental Illinois Securities Litigation, 732 F.2d 1302, 1311 (7th Cir.

1984).

         131.   The transcript of the February 7, 2020 hearing, which precipitated the entry of

the Protective Order, was not sought by any party until December 2020. In fact, On

December 22nd, Respondent Saulter specifically stated that he did not have the benefit of the

“eight-page transcript from [the] February 7, 2020 hearing” when he released the videos. (DE

52 at p6, lines 11-25) Respondent continued, “Before I made the decision to release the

videos, I did go back and review the protective order that this Court entered on February 20th

of 2020; but I did not have the eight-page transcript, and I was not able to recall with

specificity the entire discussion that this Court and the parties had during the presentment of

the defendants' motion to dismiss on February 7th of 2020.” (DE 52 at p7, lines 12-18)

(emphasis added)

         132.   As set forth above, the Protective Order is ambiguous. Respondent Saulter is

saying that the Protective Order itself does not set forth an unambiguous command.

B.       Respondent Saulter Did Not Violate an Unambiguous Command.

         133.   Respondent Saulter told this Court on December 22, 2020 that he was the

individual who released “the 14 body-worn camera videos that were tendered to [him] in

discovery by the defendant, the City of Chicago, which depicted [his] client, Anjanette



                                           32 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 33 of 37 PageID #:300




Young’s body and home during the raid at her home on February 21st of 2019.” (DE 52 at

p6, lines 12-16) Respondent Saulter advised the Court that, after reviewing the recently-

transcribed February 7th [2020] hearing (DE 43), he understands that he “should have handled

this situation differently.” (DE 52 at p6, lines 17-23)

        134.   However, “[b]efore [he] made the decision to release the videos, [Mr. Saulter]

did go back and review the protective order that this Court entered on February 20th of 2020;

but [he] did not have the eight-page transcript, and I was not able to recall with specificity the

entire discussion that this Court and the parties had during the presentment of the defendants'

motion to dismiss on February 7th of 2020.” (DE 52 at p67 lines 12-18)

        135.   Respondent Saulter stated that he “should have come back before this Court

and sought a modification of the protective order that this Court entered on February 21,

2020.” (DE 52 at p67 lines 21-23)

        136.   However, given the ambiguity of the protective order, Respondent Saulter

relied upon his training and experience, his review of the protective order (DE 35), and his

understanding of the relevant rules and law.

        137.   Without attempting to waive any attorney-client privilege or disclose any

privileged communication, Respondent Saulter would advise this Court that prior to his

decision to release the videos to the media—he did seek legal advice from a more

experienced (than himself) Illinois attorney, who routinely practices before the Northern

District of Illinois regarding his analysis of the protective order and whether or not the

subject videos were properly designated as confidential by the City and generally whether the

videos were covered by the Protective Order.

        138.   This advice was provided without the benefit of the February 7, 2020

transcript.




                                            33 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 34 of 37 PageID #:301




       139.    Again, given the aforementioned history, asking Ms. Young to re-submit a

request to the CPD Freedom of Information Officer for “any and all video recorded from

officers’ body worn cameras during a search warrant that was executed on my home, 164 N.

Hermitage Ave., 1st floor apartment, on February 21, 2019” would constitute a pointless

exercise. Stated differently, it would be exercise in futility for Ms. Young (and her attorney,

Respondent Saulter) to comply with Section 18 by doing what had already done. The Seventh

Circuit has recognized that a protective order “does not insulate the information from

disclosure if disclosure is otherwise proper under applicable rules of law.” In re Matter of

Continental Illinois Securities Litigation, 732 F.2d 1302, 1311 (7th Cir. 1984).

       140.    As set forth above, Respondent Saulter did not violate an unambiguous

command related to the Protective Order.

C.     Respondent Saulter Attempted to Comply with the Order as He Understood It.

       141.    The City improperly denied Ms. Young’s FOIA request. The City requested a

protective order when it knew it was improper. The City failed to file a motion for a

protective order. The City failed to provide facts in support of any position that “good cause”

required entry of a protective order. The City improperly designated the 14 (of 20) videos it

produced as “Confidential Information”. The City improperly withheld 6 videos from its

production to the plaintiff. The City, which originally sought sanctions against Respondent

Saulter, withdrew its motion for sanctions when (following the media’s exposure of the

egregious raid) it recognized all of the problems it created. Finally, the City asked this Court

to refrain from imposing any sanction on Respondent Saulter.

       142.    Based on the aforementioned, the alleged violation was not significant to the

City. In fact, the City stated in its motion to withdraw the following: “The Mayor believes

and we agree that we should give Attorney Saulter the benefit of the doubt that he did not

appreciate that the court’s confidentiality order continued in full force and effect, even after



                                           34 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 35 of 37 PageID #:302




the voluntary dismissal of the case in March 2020. For these reasons, we withdraw our

motion for sanctions against Attorney Saulter and urge no action against him by the court.”

(DE 49 at ¶ 4)

       143.      However, the Court indicated its concern related to “vindication of its -- and

its own interest institutionally with the enforcement -- compliance with and enforcement of

its orders”. (DE 52 at p19, lines 14-17)

       144.      As described herein, Respondent Sautler did not willfully abuse the judicial

process or otherwise act in bad faith. In fact, Respondent Saulter contends that the violation

was not “significant” (as defined by the Seventh Circuit in Hyatt, 621 F.3d at 692), in that he

did attempt to comply with the Protective Order.

D.     Respondent Made a Reasonable and Diligent Effort to Comply with the Order.

       145.      Finally, as previously set forth herein, Respondent Saulter has explained how

he did not fail to make a reasonable and diligent effort to comply. In fact, Respondent Sautler

believed that he had complied with the protective order.

       146.      In fact, as stated herein—he sought independent legal counsel regarding these

issues from an attorney more experienced than himself.

       147.      However, with the benefit of reading the February 7, 2020 transcript,

Respondent Saulter indicated his understanding how should have approached the matter

differently to clarify the ambiguity.

                                        V. CONCLUSION

       148.      Based upon the foregoing analysis, there are factual, legal, and equitable

reasons that explain how Respondent Saulter’s conduct that does not warrant issuance of a

rule to show cause, does not warrant sanctions, and does not warrant drawing up a petition for

indirect criminal/civil contempt.




                                            35 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 36 of 37 PageID #:303




       149.    As such, this Court should not sanction Respondent Saulter and, further,

should not issue a rule to show cause.



                              Respectfully submitted,

                              SANDBERG LAW OFFICE, P.C.


                              By:    /s/ Craig M. Sandberg__________
                                     CRAIG M. SANDBERG
                                     P.O. Box 182
                                     Deerfield, Illinois 60015
                                     Tel: (833) 726-3237
                                     Fax: (312) 466-1100
                                     Email: craig@sandberglaw.com
                                     ARDC No. 6257836


                              LAW OFFICES OF RAHSAAN A. GORDON, P.C.


                              By:    /s/ Rahsaan A. Gordon
                                     RAHSAAN A. GORDON
                                     333 West Wacker Drive, Suite 500
                                     Chicago, Illinois 60606
                                     Tel: (312) 422-9500
                                     Fax: (312) 422-9507
                                     Email: rg@attorneygordon.com
                                     ARDC No. 6274354




                                          36 of 36
 Case: 1:19-cv-05312 Document #: 56 Filed: 01/15/21 Page 37 of 37 PageID #:304




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that in accordance with FED. R. CIV. P. 5, LR 5.5,
and the General Order on Electronic Case Filing (ECF), the following documents:

           1. Respondent Keenan J. Saulter’s Supplemental Brief Related to Issues
              Raised and/or Discussed on December 22, 2020.

were served pursuant to the district court’s ECF system as to ECF filers.




                                             By:     /s/Craig M. Sandberg
                                                     CRAIG M. SANDBERG
